Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-13, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZHU et al (US 20190389315).
Regarding claim 1, ZHU et al discloses a method for managing charging resources of a charging system for plug-in electric vehicles (PEVs), the charging system including a central recording center comprising a tracking database, the method comprising:
initiating a charging session to a first PEV based on detecting that the first PEV has been plugged into a charging station (paragraph 130, lines 33-36);
associating the first PEV with the charging session in the tracking database (paragraph 68, lines 14-18);
associating, in the tracking database, the first PEV to a first user and a first PEV profile (paragraph 122, lines 9-17); 
charging the first PEV in accordance with information from the first PEV profile
(Paragraph 68, lines 34-42);
monitoring and storing charging session data in the tracking database during the charging session (Paragraph 67, lines 4-13);
generating a machine learning model based on collective charging data (Paragraph 68, lines 42-49); and
predicting charge completion time of the first PEV based on the machine learning model (Paragraph 57, lines 29-33).
Regarding claim 2, ZHU et al discloses the limitations indicated above and further disclose wherein the information of the first PEV profile comprising identifying data and technical information needed for activating and managing charging operations (paragraph 122, lines 1-5).
Regarding claim 3, ZHU et al discloses the limitations indicated above and further disclose the identifying data comprises license plate number or manufacturer vehicle identification number (Paragraph 68, lines 14-22); and
the technical information comprises PEV: manufacturer, model, year, and battery size (Paragraph 68, lines 14-22)
Regarding claim 4, ZHU et al discloses the limitations indicated above and further disclose forming the collective charging data based on associating the charging session data with similar data stored in previous charging sessions of additional PEVs having characteristics similar to the first PEV profile (paragraph 73, lines 8-11).
Regarding claim 5, ZHU et al discloses the limitations indicated above and further disclose notifying the first user of the predicted charge completion time of the first PEV (Paragraph 73, lines 16-24).
Regarding claim 7, ZHU et al discloses the limitations indicated above and further disclose notifying a second user of predicted availability of the charging station based on the predicted charge completion time of the first PEV (Paragraph 73, lines 16-24).
Regarding claim 8, ZHU et al discloses the limitations indicated above and further disclose wherein the notifying further identifies a parking location having a predicted earliest probable availability for the charging station (Paragraph 39, lines 6-15).
Regarding claim 9, ZHU et al discloses the limitations indicated above and further disclose
initiating a charging session to a first PEV based on detecting, by the processor, that a first PEV has been plugged into a charging station (paragraph 130, lines 33-36);
associating, by the processor, the first PEV with the charging session in a tracking database (paragraph 68, lines 14-18);
associating, by the processor, in the tracking database, the first PEV to a first user and a first PEV profile (paragraph 122, lines 9-17); 
charging the first PEV in accordance with information from the first PEV profile (Paragraph 68, lines 34-42);
 	monitoring and storing charging session data in the tracking database during the charging session (Paragraph 67, lines 4-13);
generating, by the processor, a machine learning model based on collective charging data (Paragraph 68, lines 42-49); and
predicting, by the processor, charge completion time of the first PEV based on the machine learning model (Paragraph 57, lines 29-33).
Regarding claim 10, ZHU et al discloses the limitations indicated above and further disclose
wherein the information of the first PEV profile comprising identifying data and technical information needed for activating and managing charging operations (paragraph 122, lines 1-5).
 	Regarding claim 11, ZHU et al discloses the limitations indicated above and further disclose the identifying data comprises license plate number or manufacturer vehicle identification number (Paragraph 68, lines 14-18); and
the technical information comprises PEV: manufacturer, model, year, and battery size (Paragraph 68, lines 14-18).
Regarding claim 12, ZHU et al discloses the limitations indicated above and further disclose form, by the processor, the collective charging data based on associating the charging session data with similar data stored in previous charging sessions of additional PEVs having characteristics similar to the first PEV profile (Paragraph 62, lines 4-7).
Regarding claim 13, ZHU et al discloses the limitations indicated above and further disclose notify, by the processor, the first user of the predicted charge completion time of the first PEV (Paragraph 73, lines 16-24).
Regarding claim 15, ZHU et al discloses the limitations indicated above and further disclose notify, by the processor, a second user of predicted availability of the charging station based on the predicted charge completion time of the first PEV (Paragraph 73, lines 16-24); and
the notification identifies a parking location having a predicted earliest probable availability for the charging station (Paragraph 39, lines 6-15).
Regarding claim 16, ZHU et al discloses the limitations indicated above and further disclose an apparatus comprising:
a memory configured to store instructions (Paragraph 9, lines 9-10);
a processor (Paragraph 9, lines 10-11), configured to execute the instructions to:
initiate a charging session to a first PEV based on detecting that a first PEV has been plugged into a charging station in a charging system (paragraph 130, lines 33-36);
associate the first PEV with the charging session in a tracking database (paragraph 68, lines 14-18);
associate, in the tracking database, the first PEV to a first user and a first PEV profile (paragraph 122, lines 9-17); 
charging the first PEV in accordance with information from the first PEV profile (Paragraph 68, lines 34-42);
 monitor and store charging session data in the tracking database during the charging session (Paragraph 67, lines 4-13);
generate a machine learning model based on collective charging data (Paragraph 68, lines 42-49); and 
predict charge completion time of the first PEV based on the machine learning model (Paragraph 57, lines 29-33).
Regarding claim 17, ZHU et al discloses the limitations indicated above and further disclose
the information of the first PEV profile comprising identifying data and technical information needed for activating and managing charging operations (paragraph 122, lines 1-5);
the identifying data comprises license plate number or manufacturer vehicle identification number (Paragraph 68, lines 14-18); and
the technical information comprises PEV: manufacturer, model, year, and battery size (Paragraph 68, lines 14-18). 
Regarding claim 18, ZHU et al discloses the limitations indicated above and further disclose form the collective charging data based on associating the charging session data with similar data stored in previous charging sessions of additional PEVs having characteristics similar to the first PEV profile (Paragraph 62, lines 4-7); and 
notify the first user of the predicted charge completion time of the first PEV (Paragraph 73, lines 16-24).
Regarding claim 20, ZHU et al discloses the limitations indicated above and further disclose notify a second user of predicted availability of the charging station based on the predicted charge completion time of the first PEV (Paragraph 73, lines 16-24); and
the notification identifies a parking location having a predicted earliest probable availability for the charging station (Paragraph 39, lines 6-15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6,14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over ZHU et al (US 20190389315) as applied to claims 5, 13 and 18 above, and further in view of Hyde et al (US 20150095116).
Regarding claim 6, ZHU et al discloses the limitations indicated above and further disclose rewarding users with favorable social scores with early notification of charging station availability and optimal waiting location identification (Paragraph 73, lines 26-27);
wherein the user is a vehicle owner (Paragraph 64, lines 15-18); and 
but does not explicitly disclose collecting user behavior information to establish a social score model of users in the charging system. However, Hyde et al disclose the limitation, at least see Paragraph 308, lines 25-39. It would have been obvious to modify the teaching of ZHU et al to include collecting user behavior information to establish a social score model of users in the charging system to rank the users; rewarding users with favorable social scores with early notification of charging station availability and optimal waiting location identification (Paragraph 73, lines 26-27); and wherein the user is a vehicle owner (Paragraph 64, lines 15-18).
Regarding claim 14, ZHU et al discloses the limitations indicated above and further disclose the user is a vehicle owner (Paragraph 64, lines 15-18); 
but does not explicitly disclose collect, by the processor user behavior information to establish a social score model of users in the charging system. However, Hyde et al disclose the limitation, at least see Paragraph 308, lines 25-39. It would have been obvious to modify the teaching of ZHU et al to include collect, by the processor user behavior information to establish a social score model of users in the charging system to rank the users.
Regarding claim 19, ZHU et al discloses the limitations indicated above and further disclose 
reward users with favorable social scores with early notification of charging station availability and optimal waiting location identification (Paragraph 73, lines 26-27); 
the user is a vehicle owner (Paragraph 64, lines 15-18); and
but does not explicitly disclose collect user behavior information to establish a social score model of users in the charging system. However, Hyde et al disclose the limitation, at least see Paragraph 308, lines 25-39. It would have been obvious to modify the teaching of ZHU et al to include collect user behavior information to establish a social score model of users in the charging to rank the users.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM M ALHARBI/Primary Examiner, Art Unit 3663